Citation Nr: 0947223	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative changes of the cervical spine. 

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides in Thailand.

3.  Entitlement to service connection for a left foot/toe 
disorder.

4.  Entitlement to an increased disability rating for a 
hiatal hernia with diverticulitis (claimed as 
gastroesophageal reflux disease), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1957, and from October 1961 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In an August 2005 rating decision, the RO denied service 
connection for prostate cancer.  In that decision the RO also 
granted separate disability ratings of 20 percent for 
degenerative changes of the cervical spine, and of zero 
percent (a noncompensable rating) for osteoarthritis, DIP 
joint, left hand, fifth finger; both ratings effective from 
November 30, 2004 (the date of claim).  Prior to the August 
2005 rating decision, the Veteran had been receiving benefits 
according to an assigned 10 percent disability rating under 
Diagnostic Code 5003 for degenerative changes, cervical 
spine; osteoarthritis, DIP joint, left hand.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  The August 2005 rating 
decision bifurcated that into the two service-connected 
disabilities as just discussed above.  The Veteran perfected 
an appeal as to the prostate cancer service connection denial 
and as to the rating assigned for degenerative changes of the 
cervical spine.

In the August 2005 rating decision, the RO also denied 
entitlement to an increased rating for left testicular 
atrophy with Peyronie's disease.  Although the Veteran 
perfected an appeal to the Board as to that denial, he later 
withdrew the claim in a July 2008 communication to the RO.  
Therefore, this claim is not on appeal before the Board.

In a September 2008 rating decision the RO denied service 
connection for a right testicular disorder identified as 
deterioration of right testicle.  Although the Veteran 
initiated an appeal from that denial by filing a timely 
notice of disagreement, thereafter, following the RO's 
issuance of a statement of the case on the matter, the 
Veteran did not submit a substantive appeal to perfect an 
appeal to the Board.  Therefore, this claim is not on appeal 
before the Board.

In a letter attached to the March 2009 VA Form 21-4138, the 
Veteran raised a claim for service connection for erectile 
dysfunction, and for a right testicle disorder.  
Additionally, the report of a September 2008 VA examination 
contains findings which separately imply a claim for service 
connection for a right testicle disorder: the examiner found 
that a moderate atrophic right testicle/deterioration of 
right testicle was secondary to service connected left 
testicular atrophy with Peyronie's disease.  These two 
matters are referred to the RO for appropriate action.  

The issues of entitlement to (1) service connection for 
prostate cancer, to include as due to exposure to herbicides 
in Thailand, (2) service connection for a left foot/toe 
disorder, and (3) an increased disability rating for hiatal 
hernia with diverticulitis (claimed as gastroesophageal 
reflux disease), are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT
  
The Veteran's degenerative changes of the cervical spine is 
manifested by painful motion, but is not manifested by 
forward flexion of the cervical spine limited to 15 degrees 
or less, or favorable ankylosis of the entire cervical spine; 
or incapacitating episodes having a total duration of at 
least 4 weeks during any 12 month period due to the 
disability; and there are no chronic neurological pathologies 
such as bowel or bladder impairment due to the service-
connected disability. 

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for degenerative changes of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran  of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between December 2004 and July 2008.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a June 2008 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 The Veteran was last examined by VA for compensation 
purposes in July 2005.  Since then, there is no medical 
evidence indicating, nor assertion by the Veteran, that the 
cervical spine disability has worsened so as to warrant 
additional examination.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  VA has 
fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and, as warranted by law.  
 


II.  Analysis

The Veteran claims entitlement to an initial disability 
rating in excess of 20 percent for his degenerative changes 
of the cervical spine. 
 
Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  For cases in which 
the Veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

In this case, at the time the Veteran submitted his claim now 
on appeal, service connection had already been established 
for degenerative changes of the cervical spine, in 
combination with osteoarthritis, DIP joint, left hand; and 
the Veteran's current claim on appeal was for an increase.  
However, in the rating decision on appeal the RO separated 
the previously identified service-connected disability into 
two parts, which the RO separately rated, as explained in the 
introduction.  See 38 C.F.R. § 4.25 (2009).  Thus, the rating 
claim for the cervical spine disability may be viewed as an 
initial rating following a grant of (a separate) service 
connection for the cervical spine disability.

Nevertheless, even if addressed as an increased rating claim, 
see Francisco v. Brown, 7 Vet. App. 55 (1994) (where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability), a claimant for a higher rating may experience 
multiple distinct degrees of disability that may result in 
VA's assignment of different levels of compensation during 
the period beginning from the time an increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, in deciding the claim below, 
the Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  
  
The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2009).

Degenerative arthritis is evaluated pursuant to criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, if limitation of motion of the 
specific joint or joints involved is compensable under the 
appropriate diagnostic codes, degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Here, the joints 
involved make up the cervical spine.

If the limitation of motion of the specific joint(s) involved 
is ratable as noncompensable under the appropriate diagnostic 
code(s), then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  In this case, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5003.  But if limitation of motion 
is absent, and there is X-ray evidence of degenerative 
arthritis involvement of 2 or more major joints or 2 or more 
minor joint groups, then: (1) a 10 percent rating is 
warranted; or, (2) if additionally there are occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted.  Id.

Under VA's Rating Schedule, disabilities of the spine are to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (6) (2009).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine: 

A 20 percent rating is warranted if the medical evidence 
shows forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 
degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or the combined 
range of motion of the cervical spine not greater than 
170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent rating is warranted if the medical evidence 
shows forward flexion of the cervical spine limited to 
15 degrees or less; or favorable ankylosis of the entire 
cervical spine.

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; 

Higher ratings are assignable under diagnostic criteria 
for more severe symptoms shown.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the cervical spine is 340 degrees.  
The normal ranges of motion for each component of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (See also Plate V) (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 20 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months.

A 40 percent evaluation is assigned if the disability 
results in incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and

A 60 percent evaluation is assigned if the disability 
results in incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months.

38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Codes 5235 to 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2009).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes, or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (2) (2009).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

The medical evidence most material to the claim on appeal is 
contained in VA examination reports dated in April and July 
2005.  

During an April 2005 VA examination the Veteran reported 
complaints of severe pain in the back of the neck, which was 
a steady aching pain that was localized with no radiation.  
He reported having no triggering mechanisms but it was 
aggravated by movement, by rotation, and by reversing his 
car.  There was a feeling that he had slept the wrong way.  
There was associated stiffness but no paresthesias, numbness 
or tingling of the upper limbs, and no weakness of the upper 
limbs.  He denied having any rash.  He reported having severe 
symptoms in the morning, requiring him to sit on the bed for 
up to 20 minutes; occasionally this will last all day, 
requiring medication.  The Veteran reported that results of a 
CT scan and MRI three years before were both normal. 

On examination, along the cervical spine there was 
tenderness, pain, stiffness and limitation of motion of the 
cervical spine except for rotation.  The cervical spine pain 
was most marked on lateral flexion to the right.  Ranges of 
motion of the cervical spine included flexion of 40 degrees; 
extension of 30 degrees; lateral flexion, left and right, 
were both 30 degrees; rotation to the right was 60 degrees 
and rotation to the left was 70 degrees.  The examiner 
indicated that there was no evidence of any muscle atrophy or 
ankylosis or crepitus, and McMurray test was negative.  

On neurological examination, cranial nerve I through XII were 
intact; tone, power and sensation all appeared to be normal.  
There was no sensory loss in any of the four limbs.  The deep 
tendon reflexes of both biceps jerk, triceps jerk were 
present, equal, and symmetrical.  Babinski test was equal 
bilaterally.  The Veteran did exhibit a coarse intention 
tremor of the left hand.  X-ray examination showed disk 
disease at C3, C4 through C6, C7 associated with 
osteoarthritis and degenerative joint disease.  After 
examination the report contains diagnoses of cervical disk 
disease, and osteoarthritis of cervical spine.  In a summary 
at the end of the examination report, the examiner in part 
opined that the medical evidence supports progressive 
disability as a result of his problems with the cervical 
spine and his gastrointestinal problems.

The report of a July 2005 VA examination indicates that this 
report was an addendum to the April 2005 VA examination to 
address the cervical spine examination findings in light of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner 
reported the following complaints and findings. 

The examiner noted that the Veteran's objective complaints 
were of increased stiffness when he had to rotate his neck 
right and left.  The Veteran did not complain of weakness or 
heat or redness, and he denied giving way or locking.  The 
Veteran used a compress to his neck when he had these 
episodes that occur monthly.  When he had a flare up it was 
usually because he had extended himself or he awakens with 
this abnormality.  There was no increased loss of range of 
motion by pain, fatigue, weakness or incoordination or lack 
of endurance.  There was no increased limitation based on any 
of the factors previously mentioned.  

The Veteran reported that he did have monthly episodes of 
painful rotation in his neck, and at those times his range of 
motion was decreased.  The Veteran's condition was irregular 
in presentation and included aches.  The Veteran could be 
awakened by the symptoms at night.  There was no weight loss 
or fever, malaise, or dizziness. There were no ambulatory 
problems.  The Veteran had had no surgery on his neck.  

The examiner reported the following objective findings.  
Ranges of motion included that the neck forward flexes to 45 
degrees, extends to 35 degrees, lateral flexes to 30 degrees, 
and lateral rotation was from zero to 40 degrees on the right 
and left.  It was not painful but tight when he rotated.  
There was no increased limitation following repetitive use.  
There was limitation apparently with flare ups but there was 
no way to document that because it only lasts a short period 
and then it abates.  

Review of the medical records on file do not show any periods 
of incapacitating episodes due to intervertebral disc 
syndrome involving the Veteran's cervical spine disability.  
There are no medical records showing that the Veteran's 
cervical spine disability has required periods of bed rest 
prescribed by a physician.

In sum, the preponderance of the foregoing medical evidence 
weighs against a disability rating in excess of 20 percent, 
at any time, under any of the applicable criteria under the 
General Rating Formula.  First, no evidence has been shown of 
periods of incapacitation approximating a total duration of 
at least four weeks but less than six weeks during a prior 12 
month period, and thus a higher evaluation is not warranted 
under the Incapacitating Episodes Formula.  
 
The Veteran does not have forward flexion of the cervical 
spine limited to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine, as required to warrant a 
disability rating of 30 percent under the General Rating 
Formula.  The two VA examination reports discussed above show 
that at worst, the range of motion for flexion of the 
cervical spine was to 40 degrees.  This degree of limitation 
in the range of motion on flexion of the cervical spine, by 
itself, does not even meet the rating criteria for a 20 
percent disability rating, and only just meets the rating 
criteria for a 10 percent rating under the General Rating 
Formula.  Under the General Rating Formula, this degree of 
limitation in the range of motion on flexion falls well short 
of meeting the criteria for a disability rating in excess of 
20 percent.  Thus, a higher evaluation is not warranted under 
the General Rating Formula.  

The Veteran has no objective neurologic abnormalities, to 
include bowel or bladder impairment diagnosed that are due to 
or associated with his service-connected cervical spine 
disability.  Thus no separate ratings are warranted under an 
appropriate diagnostic code as directed by Note (1) to the 
General Rating Formula.

In summary, the Board does not find that a higher schedular 
rating is warranted for the degenerative changes of the 
cervical spine, under any relevant diagnostic criteria.  
Also, there is no medical and/or factual basis upon which to 
conclude that there is functional loss due to pain associated 
with the degenerative changes of the cervical spine that is 
sufficient to warrant any additional rating for the service-
connected disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

While VA examiners have estimated that the range of motion 
was additionally limited by pain, they further found that 
there was no fatigue, weakness, or lack of endurance or 
incoordination.  In sum, there is no competent evidence that, 
in consideration of these DeLuca factors, the service-
connected degenerative changes of the cervical spine comes in 
any way close to approximating the criteria requisite for the 
next higher rating. 

There is no evidence in any respect that would suggest that 
the disability, after consideration of DeLuca, is productive 
of either: forward flexion of the cervical spine limited to 
15 degrees or less; or favorable ankylosis of the entire 
cervical spine; or incapacitating episodes coming close to 
approaching a duration of at least four weeks in the previous 
twelve months, at any time.
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an increase in evaluation on a schedular basis for the 
degenerative changes of the cervical spine.  Given the nature 
of the Veteran's service-connected cervical spine disability 
as described above, the Board finds that there is no basis 
under any of the relevant diagnostic codes for awarding an 
evaluation higher than the 20 percent rating already in 
effect.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher schedular evaluation.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for a higher schedular evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the Veteran's service-connected 
cervical spine disability does not meet the criteria for a 
schedular disability rating greater than that currently 
assigned for the degenerative changes of the cervical spine, 
a higher schedular rating is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Rating Schedule.  The Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 

Although the evidence shows some extent of impairment due to 
the service-connected degenerative changes of the cervical 
spine, there is no evidence that the manifestations of this 
condition is unusual or exceptional to demonstrate that the 
Rating Schedule is inadequate for determining the proper 
level of disability for this.  Nor is there evidence that 
this specific disability has been responsible for frequent 
absences from work; or any indication that this disorder has 
necessitated frequent periods of hospitalization. 
 
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) (2009) are not met and the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating in excess of 20 percent for degenerative 
changes of the cervical spine is denied.  


REMAND
 
A remand to the RO in this case is necessary for the 
following reasons.  First, in a September 2008 rating 
decision the RO denied service connection for a left foot/toe 
disorder, and denied a claim for an increased disability 
rating for hiatal hernia with diverticulitis (claimed as 
gastroesophageal reflux disease).  In a March 2009 
communication (VA Form 21-4138), the Veteran filed a timely 
notice of disagreement from the September 2008 rating 
decision as to both denials.  The RO has not issued a 
statement of the case on these matters in response.  Thus, 
because the Veteran  has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Secondly, the Veteran seeks service connection for prostate 
cancer, to include as due to exposure to herbicides during 
service in Thailand.  He asserted that he was exposed to 
herbicides while during trips in Thailand to all of the U.S. 
Air Bases in that country.  Review of private treatment 
records shows a diagnosis of prostate cancer in 2002. 

VA regulations provide presumptive service connection, on the 
basis of exposure to certain herbicide agents, for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 C.F.R. § 3.307 (a)(6) (2009).  

Under VA regulations, the term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 
1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), a serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  The 
Veteran does not claim that he ever had service in the 
Republic of Vietnam and the record does not show this.  Thus, 
as the Veteran is not shown to have served in the Republic of 
Vietnam, he does not have the benefit of a presumption that 
he was exposed to a herbicide agent.
 
Nevertheless, if the evidence shows that the Veteran was 
exposed to a herbicide agent, then under the provisions of 38 
C.F.R. § 3.309(e) (2009), if he has a disease listed in 38 
C.F.R. § 3.309(e), such disease shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  That 
list of diseases includes prostate cancer.  This presumption 
is valid even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

Even if a veteran is not found to be entitled to a regulatory 
presumption of service connection under the provisions above, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  

In such case, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a) (2009).  To establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Thus, the determination of whether at some time during his 
service in Thailand the Veteran was actually exposed to 
herbicides is vitally important to his claim on appeal.  
Evidence of actual exposure to herbicides in Thailand would 
obviate the direct service connection requirement of showing 
an etiological nexus between the injury of exposure to 
herbicides (or other disease or injury shown) in service, and 
the prostate cancer diagnosed in 2002.

In a May 2009 "Fast Letter 09-20", the Director of 
Compensation and Pension Service of VA addressed the 
appropriate procedure for RO development of herbicide-related 
disability claims from veterans with Thailand service during 
the Vietnam Era.  Specifically, a copy of an associated 
document, titled Memorandum for the Record: Herbicide use in 
Thailand during the Vietnam Era, is to be placed in a 
veteran's file.  That document contains input from the 
Department of Defense (DoD) intended to cover general claims 
of exposure and a number of specific exposure claims.  If the 
issue can be resolved based on that document, then no further 
development action is necessary.  

Otherwise, and if sufficient information has been obtained 
from the Veteran, the RO is to send an inquiry directly to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) following the document's guidelines.  If sufficient 
information cannot be obtained from the Veteran to meet JSRRC 
guidelines, then the RO is to produce a formal memorandum for 
the file documenting efforts to obtain information, and then 
forward the claim for rating activity.

The enclosed Memorandum for the Record on the subject of 
herbicide use in Thailand during the Vietnam Era, contains a 
summary of a review of a listing-provided by DoD-of 
herbicide use and test sites outside Vietnam.  In part, the 
memorandum noted that the list contained 71 sites in the U.S. 
and foreign countries where tactical herbicides such as Agent 
Orange were used, tested, or stored.  The list did not 
include any references to routine base maintenance activities 
such as range management, brush clearing, or weed killing.  

Regarding Thailand, the memorandum denoted that the list 
indicated only that a limited testing of tactical herbicides 
(such as Agent Orange) was conducted in Thailand from April 2 
to September 1964, at the Pranburi Military Reservation, and 
this only included five U.S. military personnel from Fort 
Detrick, Maryland.  Otherwise the memorandum noted that there 
were no records showing that the tactical herbicides used in 
Vietnam were used in Thailand; and that general herbicide use 
within a base, such as brush or weed clearing, did not 
include tactical herbicides (Agent Orange).  

The memorandum further noted that Compensation and Pension 
Service could not provide any evidence beyond that provided 
in the memorandum.  The memorandum concludes with a 
recommendation that unless a claim is inherently incredible, 
clearly lacks merit, or there is no reasonable possibility 
that further VA assistance would substantiate the claim, that 
a request should be sent to JSRRC for any information that 
this organization can provide to corroborate the Veteran's 
claimed exposure to herbicides, citing 38 C.F.R. § 3.159(d) 
(2009).

In a May 2006 letter the Veteran stated that while he was not 
in Vietnam, he was at every base in Thailand, supervising 
automation projects that provided support for Agent Orange 
storage, ordinance loading, deliver systems and 
recovery/abort procedures.  Service special orders dated in 
February 1966 show that the Veteran was to proceed on a 
temporary duty (TDY) assignment to Udorn, Korat, Takhli, and 
Ubon Air Bases in Thailand, performing six trips monthly 
during the period from March 5, 1966 to June 2, 1966.  The 
purpose of the trips was to activate and initially operate a 
Data Systems and Statistics Function.

Other than these records, the Veteran's personnel records are 
not on file for review.  Such records would presumably 
contain specific information about his claimed incidents of 
service in Thailand.  As such, an attempt to obtain his 
service personnel records, including the specific dates and 
places of foreign service in Thailand, must be made.  

The law requires that for each case in which a veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by evidence 
including his service record and the official history of each 
organization in which he served.  38 U.S.C.A. § 1154(a). 

While the above discussed memorandum does not provide 
evidence supportive of the Veteran's claim, without the 
benefit of review of the Veteran's service personnel records, 
the Board must assume that there is a reasonable possibility 
that further assistance may substantiate, or support, the 
Veteran's claim that he was exposed to herbicide agents while 
serving in Thailand.  

Furthermore, there potentially exists information, as 
addressed in the memorandum above, pertaining to the use of 
commercial herbicides that would have been approved by the 
Armed Forces Pest Control Board and sprayed under the control 
of the Base Civil Engineer.  Since 1957, the Armed Forces 
Pest Control Board (now known as the Armed Forces Pest 
Management Board) has routinely provided a listing of all 
approved commercial herbicides and pesticides used on U.S. 
military installations worldwide.  When such information is 
potentially pertinent to a claim, a request must be sent 
directly to the JSRRC, in order to attempt to corroborate his 
claimed exposure.  See VA Fast Letter 09-20 (May 6, 2009).  

While the use of commercial herbicides is not covered under 
38 C.F.R. § 3.307(a)(6)(i) as a presumptive basis for service 
connection, under Combee, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  Any evidence of exposure to commercial 
herbicides should be addressed in regard to establishing in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
exposure and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board determines that the Veteran's entire personnel file 
(201 file) should be obtained if possible for review as to 
his responsibilities and assignments as it may contain 
information relevant to the Veteran's claims.  Also, the 
AMC/RO should request that JSRRC conduct and report on a 
review of unit records for the Veteran's unit during the 
period he traveled or served in Thailand, for any reference 
to the Veteran or to this unit's involvement in activity that 
would result in exposure to herbicides, including herbicide 
agents as defined under 3.307 (a)(6).  

The prostate is a gland that is part of the reproductive 
system.  See Dorland's Illustrated Medical Dictionary 1553 
(31st ed. 2007).  During service, the Veteran received 
treatment involving other related parts of the reproductive 
system.  In January 1974 he underwent inguinal herniorrhaphy, 
bilateral; and bilateral vasectomy.  In connection with that 
procedure, tissue examination revealed findings of lipoma of 
(spermatic) cord and hernia sac, fibro-fatty tissue 
containing lymph nodes which show reactive hyperplasia.  
Treatment records in February 1974 show that the Veteran was 
found to have post-operative swelling of the left testicle, 
which was resolving. 

As discussed above, a finding that the Veteran was exposed to 
herbicides as defined under 38 C.F.R. § 3.307(a)(6) would 
normally warrant service connection by presumption for 
prostate cancer. In this connection, based on the foregoing, 
foregoing, if it is determined that the Veteran was not 
exposed to herbicides listed in 38 C.F.R. § 3.307(a)(6), then 
the AMC/RO should afford the Veteran an examination to obtain 
an opinion on whether the Veteran 's prostate cancer is 
likely to be related to any injury or disease in service to 
include any proven exposure to herbicides not listed in 
38 C.F.R. § 3.307(a)(6); or to the inservice reproductive 
system treatment/condition; or is proximately due to, or the 
result of, the Veteran 's service-connected reproductive 
system disability, left testicular atrophy with Peyronie's 
disease.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the prostate cancer claim 
under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).     

Accordingly, the case is REMANDED for the following action:

(Note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide a detailed 
narrative, as specific as possible, 
listing times and places involved when 
he/his unit served and/or travelled (TDY) 
to Thailand; listing any identifying 
information including places, duties 
performed while there.

2.  Ask the Veteran to provide information 
as to the dates of any treatment received 
for any reproductive system conditions 
including his prostate cancer disability 
since 2000; and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already 
in the claims folder) from all sources 
should be requested.  All records obtained 
should be added to the claims folder.  

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

3.  Request the Veteran's complete 
personnel file (201 file) from the 
National Personnel Records Center (NPRC) 
and other appropriate sources. 

4.  Attempt through all appropriate means 
to verify whether the Veteran had service 
that included exposure to herbicides 
including herbicide agents as defined 
under 38 C.F.R. § 3.307(a)(6) while 
serving/temporary duty in Thailand.  
Include a request to JSRRC (and any other 
appropriate sources) to conduct and report 
on a review of unit records for any 
reference to the Veteran's unit and/or the 
Veteran traveling to locations in Thailand 
that would expose him to herbicides 
including herbicide agents (See 38 C.F.R. 
§ 3.307(a)(6)).  Request JSRRC to indicate 
if no relevant reference is found.  The 
RO/AMC should also follow any 
recommendations provided by the JSRRC in 
obtaining relevant records from alternate 
sources.  All requests and responses with 
respect to the above actions, both 
positive and negative, should be 
associated with the claims file.

5.  Complete any development made 
necessary by any response received to 
actions taken above; 

6.  If the above actions do not show that 
the Veteran was exposed to herbicide 
agents in service, then schedule the 
Veteran for a genitourinary or other 
appropriate examination, by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's prostate cancer.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of reproductive system symptoms 
during and since service, including any 
associated with his vasectomy and 
testicular symptoms in service; and after 
service with his prostate cancer and 
service-connected reproductive system 
disability, left testicular atrophy with 
Peyronie's disease.

The examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that prostate 
cancer was the result of an inservice 
injury or disease, or was caused by or 
aggravated by a service-connected 
disability.  The examiner should comment 
on the evidentiary basis for any 
etiological opinion relating prostate 
cancer to service or to a service-
connected disability.   
 
7.  Conduct any additional development 
deemed appropriate by the AOJ.

8.  Thereafter, if any benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.  

9.  Independent of the above instructions, 
the RO should provide the Veteran a 
statement of the case as to the issues of 
(1) entitlement to service connection for 
a left foot/toe disorder, and (2) 
entitlement to an increased disability 
rating for hiatal hernia with 
diverticulitis (claimed as 
gastroesophageal reflux disease). The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2008).

If a timely substantive appeal is not 
filed for a claim, that claim should not 
be certified to the Board.  If so filed, 
then subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


